—Appeal from a judgment of the Supreme Court (Ellison, J.), entered March 29, 1996 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
*648The Attorney-General has advised this Court by letter that respondents are not submitting a brief and he requests that this appeal be dismissed as moot inasmuch as the determination under review has been administratively reversed and ex-pungement has been directed. Because petitioner has received all the relief to which he is entitled, the appeal is moot (see generally, Matter of Martin v Henderson, 159 AD2d 867).
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.